[Cite as In re G.B., 2016-Ohio-3001.]


                                       COURT OF APPEALS
                                  TUSCARAWAS COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


IN THE MATTER OF G.B., C.B., and L.B. :            JUDGES:
                                      :            Hon. Sheila G. Farmer, P.J.
                                      :            Hon. John W. Wise, J.
                                      :            Hon. Craig R. Baldwin, J.
                                      :
                                      :
                                      :            Case No. 2015 AP 07 0035
                                      :
                                      :            OPINION



CHARACTER OF PROCEEDING:                           Appeal from the Tuscarawas County
                                                   Court of Common Pleas, Juvenile
                                                   Division, Case No. 14JN00093




JUDGMENT:                                          Affirmed




DATE OF JUDGMENT:                                  May 13, 2016




APPEARANCES:

For Plaintiff-Appellee                             For Defendants-Appellants
                                                   David and Diana Black
KAREN ROSS QUINLAN
Tuscarawas County Job and Family Services          DAVID AND DIANA BLACK, pro se
389 16th Street, SW.                               40590 Twp. Rd. 64B
New Philadelphia, Ohio 44663                       Dresden, Ohio 43821
Tuscarawas County, Case No. 2015 AP 07 0035                                                                          2




Baldwin, J.



        {¶1}     Appellants David and Diana Black appeal a judgment of the Tuscarawas

County Common Pleas Court, Juvenile Division, awarding legal custody of their children

C.B. and L.B. to appellants’ adult daughter and her husband.1 Appellee is Tuscarawas

County Job and Family Services.

        {¶2}     C.B. and L.B. were initially placed in foster care in March of 2014. Appellee

became involved with the family upon the filing of an adult protective services case

concerning the maternal grandmother of the children, who was living in the home. The

children were eventually placed with their older sister and her husband.                            Following a

hearing in the Tuscarawas County Common Pleas Court, Juvenile Division, the court

found that the children were doing well in the home of their sister, and appellants had

made virtually no progress on their case plan. The court therefore granted legal custody

of the children to their sister and brother-in-law, and terminated appellee’s involvement

with the family.

        {¶3}     Appellants have not set forth assignments of error in their brief, although

they have set forth an argument setting forth their reasons as to why the judgment of the

court was in error. However, the claimed errors rely for their validity on the existence of

a transcript of the proceedings in the trial court, which was not provided to this Court as

required by App. R. 9(B). “When portions of the transcript necessary for resolution of

assigned errors are omitted from the record, the reviewing court has nothing to pass upon


        1
           G.B. turned eighteen years of age during the pendency of the case, and was therefore not subject to the
legal custody order.
Tuscarawas County, Case No. 2015 AP 07 0035                                             3


and thus, as to those assigned errors, the court has no choice but to presume the validity

of the lower court's proceedings, and affirm.” Knapp v. Edwards Laboratories, 61 Ohio

St.2d 197, 199, 400 N.E.2d 384, 385 (1980).

      {¶4}   We overrule appellants’ claimed errors as set forth in the argument section

of their brief. The judgment of the Tuscarawas County Common Pleas Court, Juvenile

Division, is affirmed. Costs are assessed to appellants.

By: Baldwin, J.

Farmer, P.J. and

Wise, J. concur.